42 Wn.2d 186 (1953)
254 P.2d 460
ROBERT AARON LUNDIN, Appellant,
v.
EDITH IONE LUNDIN, Respondent.[1]
No. 32290.
The Supreme Court of Washington, Department One.
March 6, 1953.
L.A. Michelson and C.H. Steffen, for appellant.
Clemans, Kasperson & Allison, for respondent.
PER CURIAM:
This appeal is from a decree of the superior court in a divorce action awarding each party a divorce, requiring appellant to contribute the sum of fifty dollars per month for the support of the minor child of the parties, and awarding the legal custody of such child to appellant and the actual possession and custody to her maternal grandmother, the custody to be under the direction and supervision of the court until its further order.
The court made findings of fact to the effect that neither of the parents of the child was a fit and proper person to have her care and custody, she being of the age of one and one-half years; also that the paternal grandmother of the child was in poor health and physically unable to give her proper care and attention. The court found that the maternal grandmother was of good moral character and was able and willing to provide a suitable home and proper care for her granddaughter.
*187 No assignments of error are directed to the findings of fact. The only question raised by appellant is that the court abused its discretion in awarding the custody of the child to her maternal grandmother instead of to her paternal grandmother.
The findings of fact not being challenged, we are not called upon to review the evidence upon which they are based.
[1] The court in the making of an award of custody of a minor child must do so in furtherance of its best welfare and necessarily is vested with a wide latitude of judicial discretion. When such discretion is exercised by the court, it should not be disturbed by this court unless it clearly appears that there has been an abuse thereof.
We conclude that the award of custody made by the decree was justified by the facts found by the court.
The judgment is affirmed.
ALL CONCUR.
NOTES
[1]  Reported in 254 P. (2d) 460.